Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 2/7/2022.  Claims 1, 9-10 are amended; claims 11-15 are withdrawn from consideration as being drawn to non-elected invention; and claim 16 is added.  Accordingly, claims 1-16 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting

Claims 1-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,738,208 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to polymer particles comprising a first heteopolymer composition including two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomer, and a second heteropolymer composition having a Tg higher than the Tg of first heteropolymer composition, the second heteropolymer composition including a cycloaliphatic monomer and an aromatic monomer, claims in U.S. Patent are drawn to inkjet ink composition and method of printing including providing an inkjet composition comprising latex binder .
Claims in U.S. Patent are silent with respect to particulate nature of polymer, glass transition temperature of the first heteropolymer; second heteropolymer; polymer particle; amount of monomers; and first heteropolymer is physically separated from second heteropolymer.
However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that latex binders are particulate and included two heteropolymer phases (see example 1, col. 31, lines 54-64).  The Tg of first heteropolymer composition ranges from about -250C to about 100C, the Tg of second heteropolymer ranges from about 600C to about 1100C and Tg of the latex binder particle ranges from 250C to 650C (col. 10, lines 57-62).  In one specific example, the first heteropolymer composition includes butyl acrylate, methyl methacrylate and methacrylic acid, and has a Tg of from -80C to about -90C, the second heteropolymer composition includes cyclohexyl methacylate, 2-phenoxyethyl methacrylate and methacrylic acid, and has Tg of from 850C to 880C and the latex binder particle includes 35% of the first heteropolymer composition and about 65% by weight of the second heteropolymer composition (col. 11, lines 27-31).  The second heteropolymer g, absent evidence to the contrary.

Claims 1-10 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,883,008 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while the present claims are drawn to polymer particles comprising a first heteopolymer composition including two or more aliphatic (meth)acrylate ester monomers or two or more aliphatic (meth)acrylamide monomer, and a second heteropolymer composition having a Tg higher than the Tg of first heteropolymer composition, the second heteropolymer composition including a cycloaliphatic monomer and an aromatic monomer, claims in U.S. Patent are drawn to inkjet ink composition and method of producing images including providing an ink set comprising latex binder having first and second heteropolymer comprising similar monomers and comprising first and second heteropolymer in similar amounts.


However, Applicants attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” Toro Co. v. White Consul. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
Consistent with the above underlined portion of the MPEP citation, attention is drawn to general disclosure of U.S. Patent wherein it teaches that latex binders are particulate and included two heteropolymer phases (see example 1, col. 28, lines 28-34).  The Tg of first heteropolymer composition ranges from about -250C to about 100C, the Tg of second heteropolymer ranges from about 600C to about 1100C and Tg of the latex binder particle ranges from 250C to 650C (col. 10, lines 47-52).  In one specific example, the first heteropolymer composition includes butyl acrylate, methyl methacrylate and methacrylic acid, and has a Tg of from -80C to about -90C, the second heteropolymer composition includes cyclohexyl methacylate, 2-phenoxyethyl methacrylate and methacrylic acid, and has Tg of from 850C to 880C and the latex binder particle includes 35% of the first heteropolymer composition and about 65% by weight of the second heteropolymer composition (col. 12, lines 6-20).  The second heteropolymer composition includes the cycloaliphatic monomer in amounts of about 60% to about 90% by weight, aromatic monomer in amounts ranging from about 1 to about 30% by weight (col. 10, g, absent evidence to the contrary.

Claim Rejections - 35 USC § 103

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al (US 2016/0340530 A1) in view of Shimomura et al (US 2017/0335122 A1 with a foreign priority date of 5/18/2016).
Regarding claims 1 and 5, Horiuchi et al disclose an ink for inkjet including a resin particle (i.e. reads on polymer particle in present claim 1) comprising first layer and second layer (abstract).  See example 4 (Table 1), wherein the resin in first layer includes n-butyl methacrylate and n-butyl acrylate (i.e. reads on first heteropolymer including two aliphatic (meth)acrylate monomers in present claims 1 and 5).  It is noted that the homopolymers of n-butyl methacrylate and n-butyl acrylate have a Tg of 200C and -530C, respectively, and using Fox equation Tg of first resin is calculated to be 10
Horiuchi et al are silent with respect to second heteropolymer including cycloaliphatic monomer and its amount, and Tg of second heteropolymer is greater than Tg of first heteropolymer.
However, regarding second heteropolymer including cycloaliphatic monomer, Horiuchi et al in the general disclosure teach that when the proportion of aromatic group-containing ethylenically unsaturated monomer is present from 20 to 90 mass% superior level of fixability and abrasion resistance can be achieved (paragraph 0056).  Additionally, Shimomura et al in the same field of endeavor teach an aqueous ink for inkjet including a resin particle, wherein the resin particle has a first layer and second layer (abstract).  See example 4 (Table 1), wherein the resin in first layer includes n-butyl methacrylate and n-butyl acrylate.  The second/third resin layer (Table 3) includes 22% by weight of n-butyl methacrylate, 21% by weight of ethyl methacrylate, 12% by weight of ethylene glycol dimethcarylate, 30% by weight of isobornyl methacrylate (i.e. reads on second heteropolymer including cycloalipahtic (meth)acrylate monomer in present claim 1) and 15% by weight of acrylic acid.  When the proportion of cycloalipahtic group-containing ethylenically unsaturated monomer is present from 20 to 90 mass%, fixability and abrasion resistance can be attained at a far excellent level (paragraph 0059) which reads on the amount of cycloaliphatic monomer in present claim 1.  Therefore, in light of the teachings in Shimomura et al and general disclosure of Horiuchi et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of aromatic group-containing ethylenically unsaturated monomer in overlapping amounts of 20 to 30% by weight based on the disclosure in exemplary embodiment of Horiuchi et al combined with the teachings in Shimomura et al to include cycloaliphatic group-containing ethylenically unsaturated monomer in overlapping amounts of about 60 to 90% by weight in the second resin layer, because of the 
Regarding Tg of second heteropolymer is greater than Tg of first heteropolymer, it is noted that homopolymers of n-butyl methacrylate, ethyl methacrylate, 2-phenoxyethyl methacrylate, isobornyl methacrylate, and acrylic acid have a Tg of 200C, 650C, 550C, 1100C, and 1010C, respectively.  Using Fox equation, Tg of second resin, in Horiuchi et al and Shimomura et al is calculated to be about 1020C and 1180C, respectively.  It is noted that ethylene glycol dimethacrylate is present in minor amounts and hence one skilled in art would have a reasonable basis to expect the Tg of second resin to be about 1020C and 1180C (i.e. reads on the second heteropolymer has a higher Tg than the Tg of first heteropolymer which is 10C).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 2, Horiuchi et al teach that resin particle has a first layer formed of a first resin and the second layer formed of a second resin (abstract) which reads on first heteropolymer is separated from the second heteropolymer composition within the polymer particle.
Regarding claim 3, Horiuchi et al teach that proportion of first layer in the resin particle is 30 mass% or more to 90 mass% or less based on total mass of the resin particle (paragraph 0049) which overlaps with amount of first heteropolymer composition in present claim 3.  The proportion of second layer in the resin particle is 2 mass% or more to 70 mass% or less based on total mass of the resin particle (paragraph 0062) which overlaps with amount of second heteropolymer composition in present claim 3.
Regarding claim 4, in addition to 6a to 6d above, Horiuchi et al teach that glass transition temperature of the resin particle is preferably 00C or more to 2000C or less (paragraph 0036) which overlaps with the Tg
Regarding claim 6, examples of cycloaliphatic group-containing ethylenically unsaturated monomers, in Shimomura et al, include cyclohexyl (meth)acrylate (paragraph 0061) which reads on the cycloaliphatic monomer in present claim 6.  See example 4, in Horiuchi et al, wherein the second resin layer includes 2-phenoxyethyl methacrylate (i.e. reads on aromatic monomer in present claim 6).
Regarding claim 7, example 4, in Horiuchi et al and Shimomura et al, do not include styrene (i.e. reads on polymer particle includes no more than 5% styrene in present claim 7 - it is noted that no more than 5% includes 0%).
Regarding claim 8, see example 4 (table 2), in Horiuchi et al, wherein the second resin includes n-butyl methacrylate and acrylic acid (i.e. reads on additional monomer unsaturated acid functional acrylate derivative) in addition to 2-phenoxyethyl acrylate (i.e. aromatic monomer).  See example 4, in Shimomura et al, wherein the second resin includes n-butyl methacrylate and acrylic acid (i.e. reads on additional monomer unsaturated acid functional acrylate derivative) in addition to isobornyl methacrylate (i.e. cycloaliphatic monomer).
Regarding claim 9, Horiuchi et al teach that the first resin preferably has a unit derived from a non-crosslinkable monomer.  Preferred examples include alkyl (meth)acrylates such as butyl (meth)acrylate, methyl (meth)acrylate and methacrylic acid (paragraph 0046).  The second resin has a unit derived from aromatic group-containing ethylenically unsaturated monomers and 2-phenoxyethyl methacrylate is preferred (paragraph 0057) and an ionic-group-containing ethylenically unsaturated monomer such as methacrylic acid (paragraphs 0063-0064) which reads on the additional monomer in present claim 9.  Examples of cycloaliphatic group-containing ethylenically unsaturated monomer, in Shimomura et al, include cyclohexyl (meth)acrylate (paragraph 0061).

Response to Arguments

The objections, obviousness-type double patenting and rejections under 35 U.S.C. 103 as set forth in paragraphs 6-7 and 12-13, of office action mailed 11/8/2021, are withdrawn in view of the amendments and/or new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 9 below).

It is noted that claim 10 was indicated as allowable if written in independent form including all the limitations of the intervening claims.  However, this was inadvertently indicated as such, since there is an obviousness-type double patenting rejection over claims in U.S. Patent no. 10,738,208 and U.S. Patent no. 10,883,008 (see paragraphs 6-7, of office action mailed 11/8/2021).  A filing of proper terminal disclaimer would overcome the obviousness-type double patenting rejection and render this claim allowed.

Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that (A) polymer particles of present claims are patentably distinct from the ink set, printing method and printing system of U.S. Patent no. 10,738,208l and ink and method of U.S. Patent no. 10,883,008; (B) Horiuchi teaches resin particles including first and second layers.  The proportion of aromatic group containing ethylenically unsaturated monomer in the second layer that has insoluble fraction of 10% by mass or more is preferably 20 mass% or more to 90% by mass or less.  In Shimomura, second layer has a THF-insoluble fraction of 10% by mass .
With respect to (A), claims in U.S. Patents 10,738,208 and 10,883,008 include a polymer comprising first and second heteropolymer as in the polymer particle of present claims.  Additionally, those portions that support characteristics of polymer claimed in U.S. Patents 10,738,208 and 10,883,008 are taught in the general disclosure and include the particulate nature as well as the kind and amount of the monomers in first and second heteropolymer.  Hence, it is the Office’s position that polymer particles of present claims are obvious over the claims in U.S. Patents 10,738,208 and 10,883,008.
With respect to (B), Shimomura is only used for its teaching that second layer including cycloaliphatic monomer in presently claimed amounts provides for improvement in fixability and abrasion resistance.  Additionally, amount of the aromatic monomer influences entanglement between resin particles adjacent to each other in both Shimomura and Horiuchi and hence combinable.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764